Pee Curiam,
We need not discuss the question whethér a woman who marries a man in ignorance of the fact that he had previously contracted a legal marriage with another woman who was still in full life, and from whom he had never been divorced, has an insurable interest in his life. No such question is presented by this record. While it is clear from the facts found by the jury in their special verdict that Mary Overbeck, the appellee, was not the legal wife of William H. Overbeck, by reason of his prior marriage with the appellant, Jennie F. Overbeck, yet it also appears by the verdict that the appellee did not take out a policy upon the life of her reputed husband. The policy was taken out by the latter upon his own life “ payable at his death to his wife, Mary Overbeck, or to the heirs at law of said William II. Overbeek.” It is certain that Overbeck did not intend the proceeds to go to the appellant in case of his death, although she was his lawful wife. On the contrary, he designated the appellee, Mary Overbook, as the beneficiary, and as she is living and the first named, she cannot be passed by for “ the heirs at law.” It was held in Scott v. Dickson, 108 Pa. 6, that a man may insure his own life, paying the premiums himself, for the benefit of another who has no insurable inter est, and that such a transaction is not a wagering policy.
Judgment affirmed.